Case 1:20-cr-00012-MAC-ZJH Document 124 Filed 10/06/20 Page 1 of 2 PageID #: 490




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               BEAUMONT DIVISION

 UNITED STATES OF AMERICA                      §
                                               §
 V.                                            §   CRIMINAL NO. 1:20-CR-12(2)
                                               §
 PRENTIS LEEWOOD DELANEY                       §


                            FINAL ORDER OF FORFEITURE

        On June 19, 2020, this Court entered a Preliminary Order of Forfeiture pursuant to

 the provisions of 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c).

        The United States posted notice of the forfeiture on an official government internet

 site (www.forfeiture.gov) for at least 30 consecutive days, beginning on June 17, 2020,

 and ending on July 16, 2020, as required by 21 U.S.C. § 853(n)(1), Rule G(4)(a)(iv)(C)

 of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

 Actions, and the Attorney General's authority to determine the manner of publication of

 an order of forfeiture in a criminal case.

        It appears from the record that no claims, contested or otherwise, have been filed

 for the property described in this Court's preliminary order of forfeiture.

        It is HEREBY ORDERED, ADJUDGED and DECREED that the Motion for

 Final Order of Forfeiture is GRANTED. It is further ORDERED:
Case 1:20-cr-00012-MAC-ZJH Document 124 Filed 10/06/20 Page 2 of 2 PageID #: 491




       1.      That the right, title and interest to all of the hereinafter described property

 of the defendant named is hereby condemned, forfeited and vested in the United States of

 America, and shall be disposed of according to law:

 Firearms/Ammunition:

        Any and all firearms, ammunition and accessories seized from the defendant,
 including, but not limited to, the following:

       (a)     One (1) F.M. Products, Model FM-98, 9mm pistol, SN: FMB02724;
       (b)     One (1) Santan Tactical STT-15 .223 caliber rifle, SN: 00354; and
       (c)     One (1) FNH USA 5.7 x 28 caliber pistol, SN: 386213112.

       2.      The claims and interests of any other persons or parties are forever

 foreclosed and barred. That the forfeited property shall be disposed of by the United

 States and/or the custodial agency in such manner as the United States Attorney General

 may direct.


       SIGNED at Beaumont, Texas, this 5th day of October, 2020.




                                         ________________________________________
                                                     MARCIA A. CRONE
                                              UNITED STATES DISTRICT JUDGE
